UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1573



BRUCE BENNETT, SR.,

                                               Plaintiff - Appellant,

          versus


HFTA   FIRST   FINANCIAL; BAY VIEW   BANK;
MANUFACTURERS & TRADERS TRUST COMPANY, as
trustee for Securitization Series 1977-3
Agreement dated 6/12/97,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:04-cv-23129-CWH; BK-04-09737-WB)


Submitted: October 31, 2006                 Decided:   November 2, 2006



Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Bennett, Sr., Appellant Pro Se. Weston Adams, III, MCANGUS,
GOUDELOCK & COURIE, L.L.P., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bruce Bennett, Sr., appeals the district court’s order

affirming the bankruptcy court’s order dismissing his Chapter 13

petition with prejudice.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Bennett v. HFTA First Fin., Nos. 2:04-cv-

23129-CWH; BK-04-09737-WB (D.S.C. May 2, 2006). We grant Bennett’s

motion to proceed in forma pauperis and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -